213 F.2d 771
BANNING,v.LOONEY, Warden.
No. 4853.
United States Court of Appeals, Tenth Circuit.
June 25, 1954.

Ralph M. Clarke, Denver, Colo., for appellant.
Milton P. Beach, Asst. U.S. Atty., Oskaloosa, Kan.  (William C. Farmer, U.S. Atty., Wichita, Kan., on the brief), for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, United States Circuit Judges.
PER CURIAM.


1
Appellant is confined under judgment of conviction in the Federal Penitentiary at Leavenworth, Kansas.  In substance his complaint in this proceeding is that his constitutional rights are being violated by the prison authorities, in that he is not permitted to process directly with the U.S. Patent Office an alleged invention which he claims to have developed.  He complains that the prison rules and regulations require him to process the matter first through the office of Director of Bureau of Prisons.  He also asked the trial court to inquire into his attempted escape record at Lewisburg, Pennsylvania, and to compel the prison authorities there to remove the 'infamous lie' from his record.


2
Courts are without power to supervise prison administration or to interfere with the ordinary prison rules or regulations.  Neither have we power to inquire with respect to the prisoner's detention in the Lewisburg Prison.  No authorities are needed to support those statements.  The appeal is wholly without merit.


3
Affirmed.